It is conceded in this case that the municipality is not liable upon the "special assessment bonds" as such, and that it took all proper and necessary *Page 396 
steps to levy and did levy a valid assessment upon real property for the purpose of creating a fund for the payment of the bonds.
The record shows also that in so far as the statute specifically imposes any duties upon the municipality or its officers looking toward the collection of such assessment, those duties were likewise duly performed. In addition to the duties imposed upon the municipal officers, the statute purports to impose certain duties upon the county treasurer with reference to the enforcement of this assessment, but I cannot discover that any authority or control over the county treasurer with reference to the acts required of him is in anywise vested in the municipality, either expressly or by implication. I do not believe that the statute or any principle of law makes the county treasurer a representative, agent, or agency of the municipality in this matter in any such sense as to render the municipality legally answerable for any damage which may result from his misfeasance or nonfeasance.
I concur, therefore, in the affirmance of the judgment appealed from.